In a proceeding to obtain an injunction, pursuant to section 964 of the Penal Law, petitioner moves for leave to appeal to this court from an order of the Supreme Court, Kings County, made upon reargument, which: (a) granted respondents’ application in part; (to) deleted certain allegations from the petition; and *683(c) .permitted petitioner to serve an amended petition. Such leave to appeal was previously denied by the Justice who made the order. Under the statute (CPLR 5701) such leave to appeal may be granted only by an individual Justice of this court. Accordingly, this motion was referred to the Hon. Arthur D. Brennan, an Associate Justice of this court. The motion for leave to appeal is denied by Mr. Justice Brennan.